DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 20 is objected to because of the following informalities:  line 3, “walls_through” has an underscore between the words.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 6-8, 11, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Muller (US 5464072 A).

	Regarding claim 6, Muller discloses:
An elevator system, comprising: 
	a hoistway (shaft 5, figure 1) including a plurality of walls (walls 5.2, figure 1); 
	guiding surfaces (guide grooves 5.1, figure 1) on at least two of the walls (left and right walls 5.2, figure 1) that face in opposite directions; 
	an elevator car (car 1, figure 1) situated within the hoistway; and 
	a drive mechanism (drive 8, figure 1) connected with the elevator car, the drive mechanism moving with the elevator car along the hoistway, the drive mechanism including drive members (friction wheels 9, figure 1) that engage the guiding surfaces, climb along the guiding surfaces to selectively cause movement of the elevator car (see abstract, “self-propelled elevator car for vertical and horizontal travel”), and selectively prevent movement of the elevator car when the drive members remain in a selected position relative to the walls (see abstract, “a plurality of driven friction wheels which are pressed against associated running surfaces by a passive contact force which produces the necessary friction”),
wherein
	the guiding surfaces (guide grooves 5.1) each have a curved contour that is one of convex or concave (see figure 2, guide grooves 5.1, including the center driving surface and the guiding surfaces on either side of the driving surface, are overall concave), 
	the drive members (friction wheels 9) each have a complementary curved contour that is the other of convex or concave (the circular shape of the wheels gives them a convex contour as shown in the profile perspective of friction wheels 9 in figure 1 and the contours of the friction wheels and guide grooves are designed to be complementary for frictional contact), and
	the complementary curved contours of the guiding surfaces and the drive members center the drive members on the guiding surfaces (see figure 2, the friction wheels 9 are centered on the driving surface by the guiding surfaces in the guide grooves 5.1).  
	Regarding claim 7, Muller further discloses:
comprising load bearing structures (col. 5, “the shaft 5 is… formed as a reinforced concrete construction or in a modular steel skeleton manner of construction with appropriate load capacity for withstanding the horizontal forces.” Lines 36-40) within the walls in positions where the load bearing structures carry a load (the load of the elevator car) associated with engagement between the drive members and the guiding surfaces (guide grooves 5.1).  
	Regarding claim 8, Muller further discloses:
wherein the load bearing structures each comprise a column (guide grooves 5.1 extend longitudinally through the hoistway in columns).  
	Regarding claim 11, Muller further discloses: 
wherein each column comprises reinforced concrete (col. 5, lines 36-39, “the shaft 5 is… formed as a reinforced concrete construction or in a modular steel skeleton manner of construction”).  
	Regarding claim 13, Muller discloses:
wherein the guiding surfaces (guide grooves 5.1) each comprise a vertically oriented groove in a respective one of the walls (see figures 1 and 2), the curved contour of the guiding surfaces is concave (see figure 2), and the complementary curved contour of the drive members is convex (see figure 1).  
	Regarding claim 17, Muller further discloses: 
wherein the drive members (friction wheels 9) each comprise a wheel that is configured to selectively roll along one of the guiding surfaces (see figure 1).  
	Regarding claim 18, Muller further discloses: 
wherein each drive member (friction wheels 9) is biased (via compression spring 10) in a direction away from a center of the hoistway (shaft 5) toward one of the guiding surfaces (guide grooves 5.1).  
	Regarding claim 19, Muller further discloses: 
wherein the drive members (friction wheels 9) are biased (via compression spring 10) in the direction with an aggregate force (a combination of a “load-dependent gravitational force” and an “additional regulated active force” abstract, lines 5-6) that is sufficient for engagement between the drive members (friction wheels 9) and the surfaces (guide grooves 5.1) to support a load of the elevator car.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 5464072 A) in view of Dunser et al. (US 20030217893 A1).
	Regarding claim 1, Muller teaches:
An elevator, comprising: 
	an elevator car (car 1, figure 5); and 
	a drive mechanism (drive 8, figure 5) connected with the elevator car, the drive mechanism moving with the elevator car in a vertical direction, the drive mechanism including drive members (friction wheels 9, figure 5) that are configured to engage surfaces (guide grooves 5.1, labeled in figure 1) on walls (walls 5.2, labeled in figure 1) near opposite sides of the elevator car, climb along the surfaces to selectively cause movement of the elevator car (see abstract, “self-propelled elevator car for vertical and horizontal travel”), and selectively prevent movement of the elevator car when the drive members remain in a selected position relative to the walls (see abstract, “a plurality of driven friction wheels which are pressed against associated running surfaces by a passive contact force which produces the necessary friction”); and
	a controller (processor control 21, figure 5) that controls movement of the drive members (friction wheels 9, figure 5).
	Muller does not teach:
the controller being configured to adjust one of a torque or speed of rotation of at least one of the drive members to adjust a tilt of the elevator car through driven engagement between the at least one of the drive members and the surface on the wall near the at least one of the drive members.  	
	However, Dunser et al. teach:
An elevator system with a drive and a controller, and
the controller (control unit 39, figure 5) being configured to adjust one of a torque or speed of rotation of at least one of the drive members (linear drive 21, 22, shown in figure 4) to adjust a tilt of the elevator car (see figures 6A, 6B, paragraph [0047], “This tilting movement is preferably initiated by cessation of the torque (arrow 67) which originates from the drive. If the drive is switched off, this torque ceases, and the elevator car 56 tilts…” lines 1-4).  
	The combination of Muller and Dunser et al. teaches:
the controller adjusts a tilt of the elevator car (tilting movement taught by Dunser et al.) through driven engagement between the at least one of the drive members (friction wheels 9, Muller) and the surface on the wall (guide groove 5.1, Muller) near the at least one of the drive members (the application or cessation of torque as taught by Dunser et al. affects the tilt of the elevator car of Muller through the driven engagement between the friction wheels and guide grooves).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Muller to adjust the torque of the drive member to adjust a tilt of the elevator car as taught by Dunser et al. to account for inconsistencies in the driving surfaces in the hoistway and keep the car level. Figures of 6A and 6B of Dunser et al. show how application or cessation of torque from the drive members affects the tilt of the elevator car. Particularly, the addition of torque moves the elevator car from a tilted position as shown in figure 6B to the level position shown in figure 6A.
	Regarding claim 2, Muller further teaches:
wherein the drive members (friction wheels 9, figure 5) each comprise a wheel that is configured to selectively roll along one of the surfaces (guide grooves 5.1, labeled in figure 1).  
	Regarding claim 3, Muller further teaches:
wherein each drive member (friction wheels 9) is biased (via compression spring 10, figure 5) in a direction away from a center (middle of the car 1 as measured form left to right) of the elevator car toward one of the surfaces (each friction wheel 9 is biased toward a respective guide groove 5.1).  
	Regarding claim 4, Muller further teaches:
wherein the drive members (friction wheels 9) are biased (via compression spring 10) in the direction with an aggregate force (a combination of a “load-dependent gravitational force” and an “additional regulated active force” abstract, lines 5-6) that is sufficient for engagement between the drive members (friction wheels 9) and the surfaces (guide grooves 5.1) to support a load of the elevator car.  

	Regarding claim 15, Muller teaches:
The elevator system of claim 6, comprising a controller (processor control 21, figure 5) that controls movement of the drive members (friction wheels 9, figure 5).
	Muller does not explicitly teach:
controller being configured to selectively control movement of at least one of the drive members to adjust an angular orientation of the elevator car relative to at least one of the hoistway walls.  
	However, Dunser et al. teach:
An elevator system with a drive and a controller, and
the controller (control unit 39, figure 5) being configured to selectively control movement of at least one of the drive members (linear drive 21, 22 shown in figure 4) to adjust an angular orientation (adjust the tilt by switching the drive off or on) of the elevator car (elevator car 56, figure 6B) relative to at least one of the hoistway walls (see figures 6A, 6B).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Muller to adjust the torque of the drive member to adjust a tilt of the elevator car as taught by Dunser et al. to account for inconsistencies in the driving surfaces in the hoistway and keep the car level. 
	Regarding claim 16, Dunser et al. further teach:
wherein the controller (control unit 39, figure 5) is configured to selectively control movement of the at least one of the drive members (21, 22) by adjusting one of a torque or speed of rotation of the at least one of the drive members (see figures 6A, 6B, paragraph [0047], “This tilting movement is preferably initiated by cessation of the torque (arrow 67) which originates from the drive. If the drive is switched off, this torque ceases, and the elevator car 56 tilts…” lines 1-4).  
	Regarding claim 20, the combination of Muller and Dunser et al. further teaches:
wherein the controller (control unit 39, Dunser et al.) is configured to selectively control movement of the at least one of the drive members to adjust the angular orientation of the elevator car relative to at least one of the hoistway walls (see figures 6A and 6B of Dunser et al.) through driven engagement between the at least one of the drive members and the guiding surface engaged by the at least one of the drive members (the application or cessation of torque as taught by Dunser et al. affects the tilt of the elevator car of Muller through the driven engagement between the friction wheels and guide grooves).


	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 5464072 A) in view of Geyer (US 8997405 B2).
	Regarding claim 9, Muller teaches:
The elevator system of claim 8.
	Muller does not explicitly teach:
wherein the walls comprise a first material and each column comprises a second material that is different than the first material.  
	However, Geyer teaches:
An elevator hoistway structure (figure 2),
wherein the walls (wall part 401, shown in figure 15 for reference) comprise a first material (“glass panes” col. 1, line 51) and each column (stanchion 129, guide rail 220, figure 12) comprises a second material (“The guide rails and stanchions can be manufactured in various standard lengths… They can be composed of machined flat bar steel or of unalloyed structural steel” col. 3, lines 59-62) that is different than the first material.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the hoistway of Muller to have different materials for the load bearing columns and the walls as taught by Geyer to lower costs of materials. The load bearing areas of the hoistway are designed with high strength to withstand the necessary loads. Forming the areas of the hoistway that are not load bearing with a different material is economical and commonly known in the art.
	Regarding claim 10, Geyer further teaches:
wherein each column comprises metal (flat bar steel or unalloyed structural steel).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 5464072 A) in view of 	Gates (US 6098758 A).
	Regarding claim 14, Muller teaches:
The elevator system of claim 6 wherein the guiding surfaces (5.1, figure 2) each comprise a vertically oriented crowned surface on a respective one of the walls facing into the hoistway.
	Muller does not teach:
the contour of the guiding surfaces is convex, and the complimentary contour of the drive members is concave.
	However, Gates teaches:
A hoist mechanism (elevator system) with drive wheels and guiding surfaces, and
the contour of the guiding surfaces is convex (col. 4, lines 41-42, “if the vertical tower members are round…”), and the complimentary contour of the drive members is concave (drive wheels 86 have a “concave outer periphery” col. 4, line 43, see figure 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have complementary convex guiding surfaces and concave drive members on the elevator system of Muller as taught by Gates because of the increased strength of concave wheels. The wheels transfer the forces from the weight of the car and the driving forces to the guiding surfaces. Concave wheels are known for having a higher strength than convex wheels and would therefore be less likely to fracture under the necessary loads.

Response to Arguments
	Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. On page 7 of the Remarks, Applicant argues that the friction wheels of Muller have a flat face and the reference does not include a curved surface that is convex or concave as recited in claim 6. Examiner respectfully disagrees, while the shape of the contact surface of the friction wheels is not explicitly shown, the friction wheels are shown to have a curved convex shape from the profile perspective in figure 1. 	The wheels are circular and have a curved contour shape. On page 7, last paragraph through page 9, first paragraph Applicant argues that the combination of Muller and Dunser does not establish prima facie obviousness. In response to applicant's argument that adjusting the torque of a drive member to adjust the tilt of the elevator car by Dunser would result in freefall of the elevator car of Muller, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the Dunser reference adjusts the tilt of the elevator car to disengage it from the running surfaces when the drive is switched off, however, when the drive is switched on and the torque is increased, the elevator car is meant to contact the running surfaces as shown in figure 6A. In the combination of Muller and Dunser, adjustment of the torque of the drive members of Muller would allow for adjustment to the tilt or angular orientation of the elevator car as appropriate for the system of Muller, which does not include angling the car to the point of disconnection from the running surfaces.
	On page 9, paragraph 3, Applicant argues that none of the cited references teach guiding surfaces with a curved contour and drive members that have a complementary curved contour with those contours cooperating to center the drive members on the driving surfaces. Examiner respectfully disagrees, as Muller discloses those features, and Gates additionally teaches the same features with an opposite convex/concave configuration.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654